DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed June 1, 2020, as Application No. 62/032,818.

Drawings
The drawings are objected to because Figures 2-4 lack the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductive and insulative materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Own Admission of Prior Art (herein referred to as AOAPA) in view of Von Flange (Pub Num 2019-0103204, herein referred to as Von).  AOAPA discloses a conventional wellhead splice assembly  (Fig 2, Paragraphs 14-16).  Specifically, with respect to claim 1, AOAPA discloses a cable splice assembly (Fig 2) comprising a tubing encapsulated cable (202),  an electric submersible downhole cable (214), wherein the tubing encapsulated cable (202) and the electric submersible downhole cable (214) are spliced through a pair of respective contacts (210),  a thermoplastic insulator (209, 220, 218) to seal the tubing encapsulated cable (214), wherein a shell (204) to contain the tape-spliced tubing encapsulated cable (202) and the electric submersible downhole cable (214, Paragraph 15).   With respect to claim 2, AOAPA discloses that the thermoplastic insulator (209, 220, 218) comprises a surface-side insulator portion (209) to envelope the tubing encapsulated cable (202) inside the shell (204) and a downhole insulator portion (218) to envelope the electric submersible downhole cable (214) inside the shell (204), wherein the surface-side insulator portion (209) and the downhole insulator portion (218) include matching sets of threads to couple together (Paragraph 16, Fig 2).     With respect to claim 7, AOAPA discloses that the cable splice assembly (Fig 2), further comprises a plurality of O-rings (206 & 208) to seal one or more of the surface side insulator (209) and the thermoplastic insulator (209, 220, 218) inside the shell (204).   With respect to claim 8, AOAPA discloses that the cable splice assembly (Fig 2) further comprises a security mechanism (top nut, not numbered, Fig 2) to secure the tubing encapsulated cable (202) to a top portion of the shell (204).   With respect to claim 11, AOAPA discloses a method to form a cable splice assembly (Fig 2), wherein the method comprises affixing a thermoplastic insulator (209, 220, 218) to a tubing encapsulated cable (202), electrically coupling the tubing encapsulated cable (202) and an electric submersible downhole cable (224) inside the thermoplastic insulator (209, 220, 218) and disposing the electrically coupled portions of the tubing encapsulated cable (202) and the electric submersible downhole cable (224) inside a shell (204).  With respect to claim 14, AOAPA discloses further comprises surrounding the tubing encapsulated cable (202) with a surface-side insulator (209) in a vicinity of the electrical coupling (located at 210) and surrounding the electric submersible downhole cable (224) with a downhole insulator (218) in a
vicinity of the electrical coupling (located at 210) such that the surface-side insulator (209) and the downhole insulator (218) overlap at the electrical coupling (located at 210, Paragraph 16).  With respect to claim 15, AOAPA discloses a method, further comprising sealing one or more of the surface side insulator (209) and the thermoplastic insulator (209, 220, 218) inside the shell (204) through one or more O-rings (206 and 208).   With respect to claim 16, AOAPA discloses a method, further comprising securing the tubing encapsulated cable (202) to a top portion of the shell (204) through a security mechanism (top nut, not numbered, Fig 2). With respect to claim 18, AOAPA discloses a method, further comprising electrically coupling the tubing encapsulated cable (202) and the electric submersible downhole cable (224) inside the thermoplastic insulator (209, 220, 218) through crimped or crimp-free contacts (210).   With respect to claim 19, AOAPA discloses a method, wherein the electric submersible downhole cable (202) is further encapsulated in a lead jacket (222, Paragraph 15).
	However, AOAPA doesn’t necessarily disclose multiple layers of sealant tape wrapped around at least the tubing encapsulated cable and the thermoplastic insulator inside the shell, wherein a number of layers of the sealant tape is selected to create a pressure blocking seal inside the shell (claim 1), nor the sealant tape is configured to begin wrapping around the downhole insulator portion of the thermoplastic insulator and wrap around the surface-side insulator portion of the thermoplastic insulator (claim 3), nor the sealant tape being configured to wrap around the tubing insulated cable in an increasing diameter toward a surface such that the thickest portion of the sealant tape forms the pressure blocking seal with an inside surface of the shell (claim 4), nor the increasing diameter of the sealant tape is achieved by varying number of layers of the sealant tape in a preset number of stages with a first stage around the downhole insulator portion of the thermoplastic insulator having fewest layers and a last stage around the tubing encapsulated cable having the most layers to contact the inside surface of the shell (claim 5), nor a number and length of the stages based on one or more of a size of the tubing encapsulated cable, a thickness of the shell, or a desired strength of the formed pressure blocking seal nor the sealant tape is further wrapped around at least a portion of the electric submersible downhole cable inside the shell (claim 9), nor the tubing encapsulated cable is #4 American wire gauge (AWG) cable covered by Polyetheretherketone (PEEK) insulator (claims 10 & 20), nor the wrapping multiple layers of sealant tape around at least the tubing encapsulated cable and the thermoplastic insulator, wherein a thickness of the sealant tape is increased in stages starting around the thermoplastic insulator and in a direction of a wellhead, wherein a thickness of the sealant tape is selected to create a pressure blocking seal inside the shell (claim 11), nor increasing the thickness of the sealant tape comprises: increasing a number of layers of the sealant tape at each stage (claim 12),  nor the method further comprising selecting a number and a length of the stages based on one or more of a size of the tubing encapsulated cable, a thickness of the shell, or a desired strength of the formed pressure blocking seal (claim 13), nor the method, further comprising: wrapping the sealant tape further around at least a portion of the electric submersible downhole cable inside the shell (claim 17).
	Von teaches a cable splice assembly (Figs 1-8) comprising a tape wrapping to provide a gas seal (Paragraph 18), while also enabling splicing to be completed a locations near a well where it may not be practical to have an open flame or soldering iron (Paragraph 41).  Specifically, with respect to claim 1, Von teaches a cable splice assembly (Fig 1) comprising tubing encapsulated cable (58),  an electric submersible downhole cable (24), wherein the tubing encapsulated cable (58) and the electric submersible downhole cable (24) are spliced (Paragraph 23),  wherein multiple layers of sealant tape (81, 88, & 90) are wrapped around at least the tubing encapsulated cable (58) and downhole cable (24), and wherein a number of layers of the sealant tape (81, 88, & 90) may selected to create a pressure blocking seal inside a shell (40, Paragraphs 31 & 44).  With respect to claims 3 & 9, Von teaches that the sealant tape (81, 88, & 90) is configured to begin wrapping around the downhole insulator portion of the downhole cable (24) and wrap around the surface-side insulator portion of the tubing encapsulated cable (58). With respect to claims 4 & 11, Von teaches that the wrapping multiple layers of sealant tape (81, 88, & 90) around at least the tubing encapsulated cable (58) and the thermoplastic insulator of the downhole cable (24), wherein a thickness of the sealant tape (81, 88, & 90) may be increased in stages starting around the thermoplastic insulator of the encapsulated cable (58) and in a direction of a wellhead (34), wherein a thickness of the sealant tape (81, 88, & 90) is selected to create a pressure blocking seal inside the shell (40, Fig 9).  With respect to claims 5 & 12, Von teaches increasing the thickness of the sealant tape (81, 88, & 90) comprises increasing a number of layers of the sealant tape at each stage (Fig 9).  With respect to claims  6 & 13, Von teaches a method further comprising selecting a number and a length of the stages based on a desired strength of the formed pressure blocking seal (Paragraph 44).  With respect to claim 17, Von teaches a method, further comprising wrapping the sealant tape (81, 88, & 90) further around at least a portion of the electric submersible downhole cable (58) inside the shell (40).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable splice assembly of AOAPA to comprise the tape configuration as taught by Von because Von teaches that such a configuration provides a cable splice assembly (Figs 1-8) comprising a tape wrapping to provide a gas seal (Paragraph 18), while also enabling splicing to be completed a locations near a well where it may not be practical to have an open flame or soldering iron (Paragraph 41).  
	With respect to claims 10 & 20, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubing encapsulated cable of AOAPA to be #4 American wire gauge (AWG) cable covered by Polyetheretherketone (PEEK) insulator, since it is well known in the art of cables that selecting the gauge of wiring and selection of insulation material would have been an obvious matter of design choice and commonly utilized as power cables because of the wire gauge ability to transmit high voltages and PEEK ability to resist external fluids  such as seawater and oil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which discloses various cable splice assemblies.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
November 1, 2022